Citation Nr: 1017792	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1958.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 administrative decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which found that the appellant's 
countable annual income exceeded the maximum annual death 
pension rate set by law.

The issue of entitlement to burial benefits has been raised 
by the appellant, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in December 2005; the appellant, his 
surviving spouse, filed a claim for nonservice-connected 
death pension benefits in January 2008.

2.  As of January 1, 2008, the appellant's annualized 
countable income of $17,374, including unreimbursed medical 
expenses and paid health insurance premiums, exceeded the 
maximum annual income for nonservice-connected death pension 
benefits.


CONCLUSION OF LAW

The basic income eligibility requirements for nonservice-
connected death pension benefits are not met; the claim for 
these benefits is without legal merit.   
38 U.S.C.A. §§ 101, 1501, 1503, 5107, 1521, 1541, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.3(a), 3.23, 3.271, 3.272, 
3.273 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  

The appellant's claim has been denied due to excessive 
income.  She does not dispute the amount of her income or 
that it exceeds the limits for payment of pension; but 
contends that the law permits the grant of benefits on an 
individual basis at the discretion of adjudicators.  Hence, 
this case does not turn on the facts, but on an 
interpretation of the law.  As the law is dispositive of the 
matter on appeal, the duties to notify and assist imposed by 
the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

Death Pension Benefits

The surviving spouse of a veteran who meets the wartime 
service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273. 

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21- 
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.  

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.   
38 C.F.R. § 3.271.  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income. Certain 
unreimbursed medical expenses (in excess of five percent of 
the MAPR) may be excluded from countable income for the same 
12-month annualization period to the extent they were paid.   
38 C.F.R. § 3.272 (2009). 

Certain unreimbursed medical expenses (in excess of five 
percent of the MAPR) may be excluded from countable income 
for the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272.

Effective December 1, 2007, the MAPR for a surviving spouse 
with no dependents was $7,498.00.  See 38 C.F.R. § 
3.23(a)(5); M21-1, Part I, Appendix B, Section A.  This is 
the MAPR in effect at the time VA received the appellant's 
claim.  Five percent of this MAPR is $374.  

In January 2008, the appellant filed a claim for death 
pension benefits.  

Beginning February 1, 2008, the appellant was entitled to 
gross Social Security payments of $1,302 monthly, and $15,624 
annually.  The appellant also had gross earnings from two 
private pensions of $157 and $54 per month, totaling $2,532 
annually.  Combining all income, her total countable income 
for February 2008 to the end of January 2009, before 
consideration of recurring allowable medical expenses, the 
appellant's income totals $18,156.  

With regard to allowable medical expenses, the appellant paid 
Medicare premiums of $96.40 monthly, totaling $1,157 for 12 
months.  As noted above, the appellant may deduct medical 
expenses that exceed 5 percent of the MAPR, which is $375.  
Therefore, the allowable medical expenses are $1,157 minus 
$375 or $782.  

Even considering the Appellant's unreimbursed medical 
expenses and assuming no increases in income, total countable 
income exceeds the relevant MAPR.  For the period in 
question, the calculation of countable income, $18,156 minus 
$782, results in countable income of $17,374, and clearly 
exceeds the MAPR of $7,498.  

Although the appellant submitted evidence of unreimbursed 
medical expenses for the year 2007, only expenses paid 
between February 1, 2008, and January 31, 2009, can be 
considered for calculation of the appellant's countable 
income effective February 1, 2008.  Even if all of the 
medical expenses the appellant submitted, totaling $1,200, 
were included as allowable expenses for this calculation, the 
appellant's countable income would exceed each of the MAPRs 
considered above. (Total gross income of $18,156 minus $782 
and minus the additional $1,200 equals $16,174.)

In support of her claim, the appellant submitted a receipt 
showing that her monthly rent is $1,508.  By law countable 
income is determined by calculating gross income, not net 
income, and only the expenses enumerated in the law and 
regulations can be deducted from reported income.  Expenses 
such as rent and utility bills are not included among 
eligible deductions for the purposes of calculating countable 
income for pension benefits.

During the pendency of her appeal, the appellant asserted 
that, although she received income in excess of the MAPR, she 
should be entitled to VA disability pension benefits she is 
totally disabled and incurs significant medical expenses.  
However, even if it were determined that she was entitled to 
a higher maximum pension rate based on being housebound or in 
need of aid and attendance, her reported countable income 
would still exceed those higher pension rates.  For example, 
effective December 1, 2007, the maximum annual rate for a 
housebound surviving spouse without dependents was $9,164, 
while the maximum pension rate for a surviving spouse in need 
of aid and attendance was $11, 985.  38 C.F.R.  
§ 3.23(a)(5); M21-1, Part I, Appendix B, Section A.  Even 
after applying the allowable deduction of unreimbursed 
medical expenses, her income still significantly exceeded the 
maximum annual pension rates for both categories.  

The appellant has contended that an exception should be made 
to the income requirements due to her special circumstances.  
VA can only pay benefits where the statutory requirements for 
payment of those benefits are met.  Harvey v. Brown, 6 Vet. 
App. 416, 424 (1994); see also McTighe v. Brown, 7 Vet. App. 
29, 30 (1994) citing Office of Personnel Management (OPM) v. 
Richmond, 496 U.S. 414, 424 (1990) (stating payment of 
government benefits must be authorized by statute).  There is 
no statutory or regulatory provision for payment of death 
pension benefits where the income limits are exceeded.

Where, as here, the law is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the claim for nonservice-connected disability pension 
benefits must be denied.  

ORDER

Entitlement to death pension benefits is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


